                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                           CIVIL ACTION
Plaintiff                          )
                                   )                           NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                           JUDGE Africk
Defendant                          )                           MAGISTRATE (3)
___________________________________)


                    MEMORANDUM ON OBJECTIONS TO AWARD OF FEES


       The memorandum of REC, Offshore Transport Services and Gulf Offshore Logistics,

LLC in opposition to Richard’s Motion to be awarded fees for seeking production of the M/V

Dustin Danos respectfully represents that the Magistrate’s Order is considered confused and

incorrect under the true facts, and these parties have appealed under FRCP Rule 59, the entirety

of that finding to the District Court, seeking reversal.

       Counsel refers this Court to the Appeal to the District Court made to that erroneous

finding/order, and incorporates same herein by reference thereto as if copied verbatim and in

extensor.

       No party in the present civil action has any authority, or power, to order the vessel in

question to any location at any time, since Offshore Transport, the naked owner, previously

contracted the operational control of this vessel to another third party which is not in this

litigation and not within the jurisdictional control of this Court. It would be a clear constitutional

violation of the laws of this country for this court, or any other, to try and assert control over this

vessel without any jurisdictional control over the vessel in this Court. Without these parties

having any legal control over operation or movement of this vessel in this suit, this Court has no

jurisdictional control over this vessel, and can neither issue a valid order directing its disposition
or movement, and cannot legally award fees or damages against any party, for its/their failure to

produce, as by law, no partie(s) in this matter has legal control over the movements of the vessel

which was previously, contractually transferred, to another party which is not in this suit.



                                              Respectfully submitted:



                                                    //Fred E. Salley
                                              BY:________________________________
                                              FRED E. SALLEY, T.A. (11665)
                                              SALLEY & ASSOCIATES
                                              P.O. Box 3549
                                              77378 Hwy 1081 Cretien Annex
                                              Covington, Louisiana 70434
                                              Telephone: (985) 867-8830
                                              Facsimile (985) 867-3368
                                              Counsel for Defendants, REC
                                              Marine Logistics, LLC, et. al.
